Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,072,449 in view of Backus (US 6,568,316).  The invention of claim 1 of the ‘449 patent discloses the invention of claim 1 of the instant application except for the mounting brackets having a downwardly extending main portion and a looped upper end.  Backus teaches mounting brackets (e.g., 26, 28) each having a downwardly extending main portion and a looped upper end (e.g., at 26, 28) for securing the brackets to a rim of an assembly.  It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Backus on the invention of claim 1 of the instant application for the purpose of mounting the rod assembly to the rim of a tank.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is not clear what structure is set forth by “each of said mounting brackets is a bracket-plate assembly, said bracket-plate assembly includes a mounting plate and said mounting bracket, said mounting plate is ridgedly secured one end of the rod assembly, and said mounting bracket is removably secured to the mounting plate”.  The limitation is confusing since the recitation appears to recite the mounting bracket is the bracket-plate assembly but the bracket-plate assembly also includes the mounting bracket. It appears the bracket-plate assembly which includes the mounting plate and the mounting bracket wherein the mounting bracket is removably secured to the mounting plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2246755 issued to Davies in view of Weldon (US 2014/0339381) or Amaral (US 1,788,267) and Backus (US 6,568,316).
Davies discloses the invention substantially as claimed including a salt bag splitter comprising: a rod assembly (e.g., 2) with first and second opposed rod ends (e.g., at 2) and first and second mounting brackets (e.g., 3, 4), each of the mounting brackets having a downwardly extending main portion (e.g., at 3, 4) and being connected to one of the rod ends (e.g., fig. 1) and a cutting blade (e.g., 6-7, 9-10) attached to and extending upwardly from the rod assembly.  Davies fails to explicitly teach the rod assembly having first and second rods and an adjustable rod length. Instead, Davies teaches the pair of brackets that are movably adjustable on a rod to accommodate containers with various dimensions. Although Weldon and Amaral are not related to a bag splitting device, Weldon and Amaral teach that a rod assembly having multiple rods with an adjustable length (e.g., 14 and 20-21 of Weldon and 15, 32, 33 of Amaral) is old and well known in order to provide an adjustable rod assembly for accommodating various dimensions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weldon or Amaral to modify the rod assembly of Davies to be adjustable in 
Regarding claim 2, the modified Davies teaches the rod assembly and mounting brackets capable to be combined with the upper end of the tank sidewall to form a platform to support the salt bag weight when the lid is removed.
Regarding claim 3, the modified Davies teaches the salt bag can rest on one of the mounting brackets to hold the bracket against the upper end of the brine tank sidewall to prevent the blade and the rod assembly from rotating sideways when the bag drops down onto the blade since the weight of the salt bag will hold the bracket against the upper end of the tank sidewall.
Regarding claims 4-5, the modified Davies teaches the looped upper end having a slot (e.g., at 26, 28 of Backus) but fails to explicitly teach the mounting brackets having a vertical height of about three inches and a width of about three inches and the slot with a slot depth of about one inch as presently claimed in claim 4 wherein the 
Regarding claims 6-8, the modified Davies teaches the air seal around the upper end of the tank perimeter can be formed between the laterally flexible upper end of the tank sidewall, the mounting brackets and the laterally flexible rim of the tank lid wherein the lid rim can snuggly engage the outside surface of the tank sidewall, the looped upper end of the bracket has a downwardly extending external portion with inner and outer external surfaces (e.g., see 26, 28 of Backus), the inner external surface can be flush with the tank sidewall, and the lid rim can be flush with the outer external surface wherein the lid rim can snuggly engage the inner surface of the tank sidewall, and the main portion of the bracket can be flush with the inner surface of the tank sidewall and the lid rim. Note that elements of the tank and tank lid are not part of the claimed invention.
Regarding claim 16, the modified Davies teaches the mounting brackets are rigid and have a straight configuration (e.g., see 26, 28 of Backus), the sidewall of the brine tank has a circular configuration, each of the rigid mounting brackets can elastically deform the flexible sidewall to generate a deformation force that holds the mounting .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Weldon or Amaral and Backus as applied to claim 1 above, and further in view of Rae (US 2016/0255981).
The modified Davies fails to explicitly teach each of the rod ends having an open interior, and each of the mounting brackets includes an inwardly extending receptor shaped to fit into the open interior of one of the rod ends in a fixed, non-rotatable manner wherein each of the receptors has a detent for longitudinally locking its the bracket to one of the rod ends.  Rae teaches a rod assembly including a rod with an open interior (e.g., 16 ) and a bracket assembly (e.g., 11) with an inwardly extending receptor (e.g., 13) and a ball plunger mechanism (e.g., 12A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rae in order to provide a quick-change connector on the modified Davies for ease of disassembling.
Claims 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 3,724,721) in view of Weldon or Amaral and Backus.
Barr discloses the invention substantially as claimed including a salt bag splitter comprising: a rod assembly (e.g., 19) with first and second opposed rod ends (e.g., at 19) and first and second mounting brackets (e.g., 32), each of the mounting brackets being connected to one of the rod ends (e.g., fig. 2) and a cutting blade (e.g., 23) 
Regarding claim 2, the modified Barr teaches the rod assembly and mounting brackets capable to be combined with the upper end of the hopper sidewall to form a platform to support the salt bag weight when the lid is removed.
Regarding claim 3, the modified Barr teaches the salt bag can rest on one of the mounting brackets to hold the bracket against the upper end of the hopper sidewall to prevent the blade and the rod assembly from rotating sideways when the bag drops 
Regarding claims 4-5, the modified Barr teaches the looped upper end having a slot (e.g., at 26, 28 of Backus) but fails to explicitly teach the mounting brackets having a vertical height of about three inches and a width of about three inches and the slot with a slot depth of about one inch as presently claimed in claim 4 wherein the upper end of the brine tank sidewall has a thickness of about 1/16 to 1/8 inch, and the slots of the mounting brackets have a slot width of about 1/8 to 5/8 inch as presently claimed in claim 5.  However, it would have been an obvious matter of design choice to modify the mounting brackets of the modified Barr to provide dimensions which provides optimum fitting for given hopper dimensions.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Note that the modified Davies is capable of preventing the blade and the rod assembly from rotating sideways when the salt bag engages the blade.
Regarding claims 6-8, the modified Barr teaches the air seal around the upper end of the hopper perimeter can be formed between the laterally flexible upper end of the hopper sidewall, the mounting brackets and the laterally flexible rim of the lid wherein the lid rim can snuggly engage the outside surface of the hopper sidewall, the looped upper end of the bracket has a downwardly extending external portion with inner and outer external surfaces (e.g., see 26, 28 of Backus), the inner external surface can be flush with the hopper sidewall, and the lid rim can be flush with the outer external surface wherein the lid rim can snuggly engage the inner surface of the hopper sidewall, and the main portion of the bracket can be flush with the inner surface of the hopper 
Regarding claim 9, the modified Barr teaches the upwardly extending blade remains entirely below the top of the looped upper end of the mounting brackets to space the blade from the lid when the lid is secured to the open upper end of the hopper (e.g., fig. 1 of Barr).
Regarding claims 13-14, the modified Barr fails to explicitly teach each of the mounting brackets is a bracket-plate assembly, the bracket-plate assembly includes a mounting plate and the mounting bracket, the mounting plate is ridgedly secured one end of the rod assembly, and the mounting bracket is removably secured to the mounting plate as presently claimed in claim 13, wherein the mounting bracket and the mounting plate of the bracket-plate assembly have spaced apart holes aligned to receive bolts to removably join the mounting bracket and the mounting plate together as presently claimed in claim 14.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ spaced apart holes on the mounting bracket and a mounting plate with spaced apart holes to receive bolts on the modified Barr since the examiner takes Official Notice on the use of mounting bracket and mounting plate with holes to receive bolts as old and well known in the art for the purpose of removably connecting two elements together,  Copeland and Lambe show examples.
Regarding claim 15, the modified Barr teaches the mounting brackets and the mounting plates of the bracket-plate assembly has one of either a curved or straight configuration (e.g., 26, 28 of Backus as modified above).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barr in view of Weldon or Amaral and Backus (US 6,568,316) as applied to claim 9 above, and further in view of Coleman (US 2018/0027764).
The modified Barr fails to explicitly teach the blade having a sheath.  Coleman teaches a bag breaker with a guard member to prevent injury when not in use. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a sheath as taught by Coleman to the modified Barr in order to prevent injury when not in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Copeland and Lambe are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724